Citation Nr: 1438006	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a prostate condition, as due to exposure to herbicides.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a dental condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board notes that certain dental conditions are not considered disabling by VA and may be service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment under the provisions of 38 C.F.R. §§ 17.120 or 17.123.  See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.  The Board has remanded the Veteran's claim for service connection for a dental disorder for compensation purposes.  However, a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Hays v. Brown, 5 Vet. App. 302 (1993).  In this case, the Veteran's claim of service connection for a dental disorder for the purposes of receiving VA outpatient dental treatment has not yet been considered.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

The issues of entitlement to service connection for a dental condition, tinnitus, and a prostate condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.

2.  At no time during the pendency of the appeal has the Veteran had a current diagnosis of any acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

As to the claim for service connection for bilateral hearing loss, in a September 2009 letter, sent prior to the initial unfavorable rating decision in April 2010, VA advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for bilateral hearing loss, as well as his and VA's respective responsibilities in obtaining such evidence and information.  In August 2010, prior to the initial unfavorable rating decision regarding service connection for PTSD, the Veteran received a letter advising him of the evidence and  information necessary to substantiate his claim for service connection for PTSD, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

With regard to the duty to assist, the claim's file contains the Veteran's service personnel and medical records, VA examination reports, post-service private and VA medical records, and the Veteran's statements.  The Board notes that the Veteran has claimed that some of his service records are "fire-related" and have not been associated with his claims file.  However, there is no evidence that any of his service records have been destroyed, and the Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.

In April 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2013 hearing, the undersigned noted the issues on appeal.  Additionally, the Veteran offered testimony regarding his claimed disabilities and his contention that his military service caused his claimed disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of her claim.

II.  Analysis

A.  Bilateral Hearing Loss

The Veteran claimed that he has bilateral hearing loss as a result of noise exposure during military service  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss disability where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss disability which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is competent to report his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such noise exposure is consistent with his military occupational specialty (MOS) of "Ammo Storage Spec."  Therefore, the Board acknowledges that the Veteran was exposed to noise during service.  

At the time of the Veteran's June 1966 enlistment examination, audiometric examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
--
15
LEFT
10
10
10
--
10

In April 1968, audiometric testing revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
--
15
LEFT
10
10
10
--
10

At his December 1968 separation examination, the Veteran's pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
--
15
LEFT
15
0
5
--
10

In November 2009, the Veteran was afforded a VA audiology examination.  The audiologist found that the Veteran had mild to moderately-severe sensorineural hearing loss in the right ear and moderate to moderately-severe sensorineural hearing loss in the left ear.  The audiometric test results indicate that the Veteran meets the threshold for a hearing loss disability under 38 C.F.R. § 3.385.  The examiner opined that the Veteran's hearing loss was not caused by noise exposure in the military because his separation audiological examination revealed normal hearing.  The evidence establishes that the Veteran has a current diagnosis, as required by the law.  Here though, further information was required to clarify any relationship to service.  

In March 2012, the examiner provided an addendum opinion to her November 2009 opinion.  She stated that she reviewed the Veteran's audiological test results including his June 1966 enlistment examination and his December 1968 separation examination.  She determined that there was no decrease in the Veteran's hearing from entrance to separation and there was no "threshold shift."  She also noted that "some responses were better at separation than at entrance."  She restated her earlier opinion that the Veteran's hearing loss is not due to or the result of noise exposure in the military.  This opinion is probative as it shows the examiner reviewed the evidence, and addressed the question of a threshold shift and noted that some of the differences seen between entrance and separation examinations showed improvements for some of the responses.  This opinion is negative and fatal to the Veteran's claim.  

The Board has considered the Veteran's lay assertions that his current bilateral hearing loss is related to his in-service noise exposure; however, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, while he is competent to describe his hearing difficulty as well as the nature of his in-service noise exposure, as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Finally, the Board has considered whether presumptive service connection for bilateral hearing loss is warranted.  The Board notes that the Veteran was not diagnosed with bilateral hearing loss within one year of his December 1968 separation from service.  Moreover, the first evidence of bilateral hearing loss was in 2009, over 40 years after his separation from service.

The Board has also considered whether presumptive service connection for such disorder based on continuity of symptomatology is warranted.  See Walker, supra.  However, in this case, the Veteran has not claimed that he has had continuing problems with hearing loss from or proximate to service to the time he initiated his claim for service connection.  Therefore, the Board finds that presumptive service connection for bilateral hearing loss, to include on the basis of continuity of symptomatology, is not met.

The Board finds that the evidence of record fails to establish-by competent, credible, and persuasive evidence-that the Veteran's bilateral hearing loss was etiologically related to service.  The Board notes that the only competent medical evidence of record is against the Veteran's claim for service connection.  Accordingly, the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102. 

B.  Acquired Psychiatric Disorder

The Veteran claims that he has PTSD as a result of his military service. 

As noted above, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability contemporaneous in time to the filing of claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In this case, the Veteran's service treatment records and post-service medical records have been reviewed.  These records do not document any diagnosis of PTSD or complaints or treatment of any psychological condition.  PTSD screens were negative in April 2009 and in June 2010.  

In September 2010, the Veteran was afforded a VA examination.  The examiner reviewed his claims file.  The examiner noted that the Veteran reported having nightmares every night.  The Veteran denied experiencing flashbacks, intrusive thoughts, startle response, and intrusive thoughts.  He reported being able to be in crowded places and was not bothered by loud noises.  He denied suicidal or homicidal thoughts.  The examiner stated that the Veteran does not meet the criteria for PTSD or any other Axis I diagnosis.  The lack of a diagnosis at any time during the course of the Veteran's claim is fatal and the reason that the appeal is denied.

The Board has also considered the Veteran's assertion that he has PTSD.  The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge-such as the occurrence of an injury, or his or her own symptoms.  See Jandreau, 492 F.3d at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009).  However, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, as the question of whether the Veteran has a current diagnosis of an acquired psychiatric disorder, to include PTSD, is beyond the realm of a layman's competence, lay assertions in this regard have no probative value.  See 38 C.F.R. § 4.125 (a diagnosis of PTSD must conform to the standards of the American Psychiatric Association's Diagnostic Manual, DSM IV).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, there is no competent, probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  Hence, the Board need not address the remaining criteria for service connection.

For all the foregoing reasons, the Board finds that service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

A.  Dental Condition

The record indicates that there is relevant evidence that has not been associated with the claims file.  At the Veteran's April 2013 Board hearing, he testified that he has received private dental treatment for his claimed dental condition.  See Hearing Transcript, pp. 19-24.  This includes treatment from Affordable Denture in Meridian, Mississippi.  Accordingly, on remand, all such private treatment records should be obtained and associated with the claims file.


B.  Tinnitus

The Veteran was afforded an audiological examination in November 2009.  The examiner noted, "[t]innitus is reported as absent."  As the examiner determined that tinnitus was not present, she did not provide an opinion as to whether the Veteran's claimed disability is related to service.  The Board notes that the Veteran reported at his April 2013 Board hearing that he currently experiences tinnitus.  Even if the Veteran did not have tinnitus on the date of the examination itself, the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007), that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.

As tinnitus is the type of disability that the Veteran is competent to establish on the basis of his own assertions, the Board finds that he should be provided another examination to determine the nature and etiology of such disability.

C.  Prostate Condition

The Veteran contends that his prostate condition, diagnosed as benign prostate hypertrophy (BPH), is due to exposure to herbicides, including Agent Orange, during his service in Vietnam.  In this case, the evidence establishes that the Veteran served in the Republic of Vietnam from December 1967 to December 1968.  Therefore, exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  BPH is not among those disabilities for which service connection may be presumed based on exposure to herbicides.  38 C.F.R. § 3.309(e).  However, the Board must also consider whether the Veteran is entitled to service connection for BPH on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran also has claimed that his prostate condition could have been caused by the medication he is currently taking for his service-connected disabilities.  See April 2013 Board Hearing Transcript, pp. 15-16.

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of any current prostate disorder, including BPH, to include as due to herbicide exposure in service or as secondary to his service-connected disabilities.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all dental care providers, if any, VA and non-VA, who have treated him for any dental problems since his separation from active duty service in December 1968.  This should specifically include a request for dental care received from Affordable Denture in Meridian, Mississippi.  

After securing the necessary release, attempt to obtain copies of all medical records from any identified treatment sources, including any VA treatment records not already of record, and associate them with the claims folder.

2.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of his claimed tinnitus.  After reviewing the claims file, the examiner is requested to provide a medical opinion as to whether it is at least as least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's tinnitus is related to his acknowledged in-service noise exposure.  The examiner should consider the Veteran's statements as to the nature and onset of his tinnitus.  

A complete rationale for all opinions and conclusions reached should be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed prostate disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  The examiner is asked to provide the following opinions regarding the etiology and nature of the Veteran's claimed prostate disorder.

(a)  Identify any prostate disorder the Veteran has had at any time since September 2009.

(b)  With respect to any diagnosed prostate disorder, provide an opinion as to whether such is at least as likely as not related to his military service, to include his presumed exposure to herbicides.

(c)  With respect to any diagnosed prostate disorder, provide an opinion as to whether such is at least as likely as not caused by or aggravated by his service-connected disabilities or any treatment for such disabilities.  The Veteran is currently service connected for chronic kidney disease with hypertension associated with diabetes mellitus, type II; duodenal ulcer; diabetes mellitus, type II; and peripheral neuropathy. 

A complete rationale for all opinions and conclusions reached should be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


